


109 HRES 819 : Requesting the President and directing the

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 203
		109th CONGRESS
		2d Session
		H. RES. 819
		[Report No.
		  109–527]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 17, 2006
			Mr. Wexler submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			June 23, 2006
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Requesting the President and directing the
		  Attorney General to submit to the House of Representatives all documents in the
		  possession of the President and the Attorney General relating to requests made
		  by the National Security Agency and other Federal agencies to telephone service
		  providers requesting access to telephone communications records of persons in
		  the United States and communications originating and terminating within the
		  United States without a warrant.
	
	
		That the President is requested and the
			 Attorney General is directed to submit to the House of Representatives, not
			 later than 14 days after the date of the adoption of this resolution, all
			 documents in the possession of the President and the Attorney General,
			 including all legal opinions, relating to requests made without a warrant by
			 the National Security Agency or other Federal departments and agencies to
			 telephone service providers, including wireless telephone service providers,
			 for access to telephone communications records of persons in the United States
			 (other than as authorized under title I of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) or chapter 119 or 121 of
			 title 18, United States Code), subject to necessary redactions or requirements
			 for handling classified documents.
		
	
		June 23, 2006
		Referred to the House Calendar and ordered to be
		  printed
	
